     Case 4:18-cr-00153-LGW-CLR Document 187-1 Filed 02/24/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA               )
                                       )
V.                                     )   CR 418-153
                                       )
FRANK H. BYNES, JR.                    )

                                   ORDER

       The Government’s motion to seal Exhibits A & C of the Government’s

Sentencing Memorandum is GRANTED until further Order of this Court.

       SO ORDERED this ___ day of February 2020.



                                    ___________________________________
                                    LISA GODBEY WOOD
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
